Case: 15-11292      Document: 00513754002         Page: 1    Date Filed: 11/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-11292                                FILED
                                  Summary Calendar                       November 9, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LOUIS ALEXANDER HAWKINS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-499-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Louis Alexander Hawkins, Jr., appeals the sentence imposed following
his convictions for conspiracy to interfere with commerce by robbery and
possession of a firearm in furtherance of a crime of violence. He was sentenced
to a total of 157 months of imprisonment and two years of supervised release
and ordered to pay $980 in restitution.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11292       Document: 00513754002   Page: 2   Date Filed: 11/09/2016


                                  No. 15-11292

      Review of the enhancement for reckless endangerment during flight
pursuant U.S.S.G. § 3C1.2 and the restitution award pursuant to 18 U.S.C.
§ 3663A is for plain error because Hawkins did not object. See United States
v. Maturin, 488 F.3d 657, 559-660 (5th Cir. 2007); United States v. Cabral-
Castillo, 35 F.3d 182, 188-89 (5th Cir. 1994). To show plain error, Hawkins
must show that the error was clear or obvious and affects his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes
such a showing, this court has the discretion to correct the error but only if it
“‘seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.’” Id. (alteration in original) (quoting United States v. Olano, 507
U.S. 725, 736 (1993)).
      Hawkins fails to make these showings.        The district court’s factual
finding that he fled from law enforcement is not reviewable for plain error. See
United States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991). The source of the shot
that damaged the victim’s property is also a question of fact that is not
reviewable for plain error, and Hawkins fails to show that this damage was
clearly and obviously outside the scope of his offenses of conviction. See Olano,
507 U.S. at 734.
      The judgment of the district court is AFFIRMED.




                                        2